Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Amendment to claims 1 and  9, Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.

Claim 1 recites a polyimide composition, formed from equimolar amount of 3,3',4,4'-biphenylcarboxylic dianhydride (s-BPDA) and 4,4'- paraphenylenediamine (p-PDA), and end-capping phthalic anhydride (PA), applied at 0.02 to 0.025 mol based on 1 mol of pPDA.

The closest prior art is represented by Sachdev et al (US 2004/0132900), cited in the previous Office Action, which discloses a polyimide , formed from 0.05 mol of p-PDA, 0.05 mol of 2,2'-bis(trifluoromethyl)benzidine(B3FB), 0.0992 mol s-BPDA, and 0.2g (PA),  (i.e. 0.027 mol/1 mol PDA) (see Example 3).
In addition, Sachdev teaches polyimide formed only from s-BPDA and p-PDA (see 0098).

However, typically amount of end-capping agent calculated on the total diamine. Thus, compare to the claims of the instant Application, Sachdev teaches significantly lower amount of PA (i.e. only 0.0135 mol/1 mol of total diamines) Thus, physical properties recited in  claim 1 may not be met by Sachdev, since there is a significant difference in polyimide structure.
Amended independent claim 9 recites a method of making the polyimide above.

The new search does not result in a reference covering the subject matter of amended independent claims 1 and 9.
The closest prior art found is represented by Moralez et al (US 20120235071).
Moralez  teaches a polyimide comprising an end-capping agent phthalic anhydride in a molar ratio of end-capping agent to aromatic tetracarboxylic acid compound of about 0.025 or less (see 0049).


In particular, Moralez teaches a polyimide formed from 81.1 mmol MPD (m-phenylene diamine), 189 mmol PDA, 270 mmol BPDA, and 0.40 g (2.70 mmol) phthalic anhydride (PA). Thus. mol ratio of PA to total diamine is 0.01 and to PDA separately  is 0.014 on 1 mol (see 0115).
However, the reference does not teach a polyimide obtained by reaction of equimolar amount of BPDA and PDA and claimed amount of PA.
As a result, independent claims 1 and 9 and dependent claims 2-3, 5-8 and 10-11 and dependent claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765